Gilbert, J.
1. A court of' equity will not interfere with the discretionary action of the State Highway Board in designating and locating a State-aid road, within the sphere of their legally delegated powers, unless such action is arbitrary and amounts to an abuse of discretion. Jackson v. State Highway Department, 164 Ga. 434 (4) (138 S. E. 847), and cit.
2. On the hearing the evidence authorized the finding that the road contended for by plaintiffs had never been designated, laid out, or constructed; also that there was no abuse of discretion. Accordingly, the denial of an injunction will not be reversed.

Judgment affirmed on main hill of exceptions; cross-hill of exceptions dismissed.


All the Justices concur.

J. B. & T. B. Burnside, for plaintiffs,
JS. P. & J. Cecil Davis, for defendants.